Name: 2004/674/EC: Commission Decision of 15 September 2004 on a financial contribution from the Community towards the costs of the vaccination against foot-and-mouth disease in the Netherlands in 2001 (notified under document number C(2004) 3453)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  health;  Europe;  economic policy
 Date Published: 2004-10-05; 2005-10-12

 5.10.2004 EN Official Journal of the European Union L 307/8 COMMISSION DECISION of 15 September 2004 on a financial contribution from the Community towards the costs of the vaccination against foot-and-mouth disease in the Netherlands in 2001 (notified under document number C(2004) 3453) (Only the Dutch text is auhtentic) (Text with EEA relevance) (2004/674/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 3(3) and Article 11(4) (c) thereof, Whereas: (1) As soon as the presence of foot-and-mouth disease was officially confirmed in 2001, the Netherlands reported that it had immediately implemented the control measures to be applied in the event of an outbreak of that disease as provided for in Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-month disease (2), as required in order to obtain a financial contribution from the Community for the eradication of the disease in accordance with Decision 90/424/EEC. (2) Under Commission Decision 2001/652/EC (3) of 16 August 2001, a Community financial contribution was granted towards the compensation of owners for value of animals compulsorily slaughtered under eradication measures relating to outbreaks of foot-and-mouth disease in 2001. (3) A financial contribution from the Community was also granted towards the operational costs of the eradication of foot-and-mouth disease in the Netherlands in 2001 under Commission Decision 2003/182/EC of 14 March 2003 (4). (4) Under Article 2(1) of Commission Decision 2001/246/EC of 27 March 2001 laying down the conditions for the control and eradication of foot-and-mouth disease in the Netherlands in application of Article 13 of Directive 85/511/EEC (5), the Netherlands were authorised to decide on resorting to suppressive vaccination under the conditions specified in the Annex to that Decision. (5) Under Article 1(2) of Commission Decision 2001/279/EC of 5 April 2001 amending Decision 2001/246/EC, the Netherlands were also authorised to decide on resorting to protective vaccination under the conditions specified in the Annexes to that Decision. (6) The vaccination of the animals is to be considered as an additional and essential instrument to avoid the spread of foot-and-mouth disease and to control and eradicate it. (7) It is therefore appropriate that the EU contributes to the costs incurred by the Netherlands for the execution of this operation. (8) On 21 March 2003, the Netherlands presented a claim for the operational costs of the eradication of foot-and-mouth disease; it included also the costs for the vaccination of the animals. (9) According to the information provided by the Netherlands, 380 150 vaccines were used, the purchase and reformulation cost is EUR 0,39 per dose, the eligible costs for the specifically employed personnel are EUR 608 826, and the eligible costs for the specifically used consumables are EUR 513 726. (10) The reporting and the claims presented by the Netherlands show that the vaccination has been carried out efficiently. (11) Pursuant to Decision 90/424/EEC, the financial contribution towards this operation is 60 % of the eligible costs. The EU contribution towards the vaccination against FMD should therefore be fixed at EUR 762 487. (12) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agriculture policy (6), veterinary and plant health measures undertaken in accordance with Community rules are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Payment of a financial contribution from the Community to the Netherlands An amount of EUR 762 487shall be paid to the Netherlands as a financial contribution from the Community corresponding to 60 % of the eligible expenditure for the vaccination of the animals as authorised by Commission Decision 2001/246/EC. Article 2 Addressee This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 15 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive of the European Parliament and of the Council 2003/99/EC (OJ L 325, 12.12.2003, p. 31). (2) OJ L 315, 26.11.1985, p. 11. Directive as last amended by Council Regulation EC/807/2003 (OJ L 122, 16.5.2003, p. 36). (3) OJ L 230, 28.8.2001, p. 8. (4) OJ L 71, 15.3.2003, p. 19. (5) OJ L 88, 28.3.2001, p. 21. Decision as amended by Decision 2001/279/EC (OJ L 96, 6.4.2001, p. 19). (6) OJ L 160, 26.6.1999, p. 103.